The record in this cause having been considered by this Court, and the foregoing opinion prepared under Chap. 7837, Acts of 1919, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the court below appealed from should be affirmed in so far as it dismisses the bill as to *Page 50 
the Defendant Hogan and in so far as it concerns the rights of Hogan in the sixty-five acres to which the Oakland Properties Corporation held no title, and that said decree should be reversed in so far as it affects the title to the ten acres vested in Oakland Properties Corporation, and it is so ordered.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur.